Citation Nr: 1800296	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  15-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) and generalized anxiety disorder. 

2.  Entitlement to service connection for a disability of the left hip. 

3.  Entitlement to service connection for a disability of the left shoulder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1957. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in March 2014 and July 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The March 2014 rating decision denied a claim for service connection for PTSD.  Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The July 2015 rating decision denied the Veteran's claims for service connection for disabilities of the left hip and left shoulder. 

The Veteran appeared at a videoconference hearing at the RO in October 2017 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for disabilities of the left hip and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder has been diagnosed as generalized anxiety disorder. 

2.  The Veteran's generalized anxiety disorder is etiologically related to his active duty service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for generalized anxiety disorder have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Legal Criteria

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).


Acquired Psychiatric Disorder

The Veteran filed a claim indicating that he wished to establish service connection for PTSD.  However, a review of the record indicated that the Veteran's claim was more appropriately classified as a claim for service connection for an acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009). 

The Veteran was scheduled for an examination in April 2015 to determine the nature and etiology of the claimed acquired psychiatric disorder.  The April 2015 examiner found that the Veteran's symptoms only fit the diagnostic criteria for generalized anxiety disorder.  Although, PTSD was considered by the examiner, it was ruled out based on symptomatology.  The diagnosis of generalized anxiety disorder is the only diagnosed psychological disorder in the Veteran's record.  Thus the record establishes the current disability of generalized anxiety disorder and is against a finding of a diagnosis of PTSD at any time during the pendency of the claim. 

The Veteran has related his acquired psychiatric disorder to the fear and stress he experienced while serving in the demilitarized zone (DMZ) in Korea.  He has consistently reported feelings of stress, concern about an incident where he nearly shot a fellow soldier, and recurring nightmares involving his service in the DMZ.  These events are consistent with the time and nature of his service, and are sufficient to establish that there was an in-service event related to the claimed disability. 

Finally, the evidence supports finding a causal nexus between the Veteran's service and his currently diagnosed generalized anxiety disorder.  A VA examiner opined in April 2015 that it was at least as likely as not that the Veteran's current condition is related to the stress and anxiety that the Veteran experienced while serving in the DMZ.  The examiner is competent to draw such an opinion, and supported it with a sound rationale.  Therefore, the final element necessary to establish service connection for a generalized anxiety disorder is satisfied. 


ORDER

Entitlement to service connection for a generalized anxiety disorder is granted. 


REMAND

A remand is necessary because the Veteran has not been provided examination for his claims of entitlement to service connection for disabilities of the left hip and left shoulder.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  

Here the Veteran has provided evidence of degenerative arthritis in both the left hip and left shoulder in correspondence received in April 2015.  The Veteran has attributed his injuries as due to repetitive use and cold weather training in the military.  The Veteran's service records indicate that he served as an ammunition carrier for a portion of his active service and that he served in cold weather climates.  Therefore, the Veteran's contentions are credible as to the events occurring.  Further, the Veteran's relation of his current conditions and his experiences in active service are sufficient to establish an indication that the claimed disabilities are related to service.  However, the record lacks competent medical evidence to establish if there is, in fact, a causal nexus between the two events.  Therefore, a remand is necessary to provide the Veteran's with an examination to determine the nature and etiology of the Veteran's disabilities of the left hip and left shoulder. 

Additionally, the Board notes that pertinent medical records may be missing from the Veteran's claims file.  In particular, the Veteran's claims file indicates that he served in the Marine Corps Reserve from 1957 through at least January 1962.  Further, an April 1959 letter indicates that while the Veteran was serving in the Marine Corps Reserve that he suffered an injury in the line of duty in February 1959.  There are no other records from this period, and it does not appear that records relating to the Veteran's Reserve service have been requested.  Therefore, upon remand, appropriate efforts should be made to locate and obtain the Veteran's service records from the time he served in the Marine Corps Reserve.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records relating to the treatment of the Veteran's disabilities of the left hip and left shoulder. 

2.  Contact the Veteran to confirm his period of service in the Marine Corps Reserves.  Thereafter, obtain any outstanding service treatment records relating the Veteran's service, and associate them with the Veteran's claims file

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to an appropriate examiner to determine the current nature and etiology of his disabilities of the left hip and left shoulder.  

The examiner should review the Veteran's claims file in conjunction with the examination.  A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's disability of the left hip is related to a disease or injury, including repetitive use or cold weather training, incurred during a period of active service.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's disability of the left shoulder is related to a disease or injury, including repetitive use or cold weather training, incurred during a period of active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2011).

4. After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


